Dekbigny, J.
delivered the opinion of the court. The plaintiff claims a right of tacit mortgage, on a certain slave sold by her husband to the defendant, The special verdict, found by the jury on the only fact submitted to them, shews that the plaintiff brought into marriage, as dower, a sum of two thousand and forty-three dollars ; the defendant did not deny, that the property found, in the possession of the plaintiff’s husband, fell far short of that amount; but she alledged certain facts in evidence of the plaintiff’s claim, none of which she attempted to prove. There is no complaint, that she was prevented from proving and submitting to the jury any of those facts. The case is before us on the special verdict, and nothing else. However hard, therefore, this case may be, there is no ground on which relief can be given to the defendant.
It is, therefore, ordered, adjudged and decreed, that the judgment of the district court be afirm-ed with costs.